Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
In regards to claim 11, none of the reference of record alone or in combination discloses or suggests an input element, comprising: 
a first electrode and a second electrode that face each other; and 
an intermediate layer disposed between the first and the second electrodes and made of rubber or a rubber composition, the rubber or rubber composition containing siloxane and having insulation properties, 
wherein the intermediate layer has concentration profiles such that, while oxygen increases to a maximal value from a first side to a second side of a thickness direction, carbon decreases to a minimal value from the first side to the second side of the thickness direction, the first side facing the first electrode and the second side facing the second electrode, 
wherein the first side of the intermediate layer and the second side of the intermediate layer have different deformation amounts when a force is applied to the intermediate layer from a direction perpendicular to a plane of the intermediate layer, 
wherein a universal hardness with an indentation depth of 10 µm in the first side of the intermediate layer is different from a universal hardness with an indentation of depth of 10 µm in the second side of the intermediate layer, 
wherein the intermediate layer has a single layer structure, and 
wherein a ratio of the universal hardness in the first side of the intermediate layer to the universal hardness in the second side of the intermediate layer is 1.01 or more.
Namely, the prior art of record is silent to the ratio of the universal hardness in the first side to the universal hardness in the second side. 
	Claims 12-15, 17-23, 25 and 27 depend from claim 11. Accordingly, claims 11-15, 17-23, 25 and 27 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIXI C SIMPSON/Primary Examiner, Art Unit 2625